DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 02/22/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how 
Elappuparackal at least does not suggest or disclose: 
(a) an integrated clock gating circuit having a data input terminal, an enable terminal, and a first output terminal, the data input terminal of integrated clock gating circuit receives a clock pulse at a data input terminal, and the output terminal of integrated clock gating circuit is connected directly to the multi-bit flip flop; and 
(b) that an output terminal of each of a plurality of XOR logic circuits is connected to one of a plurality of input terminals of an OR logic circuit, the output terminal of the OR logic circuit being connected to the enable terminal of the integrated clock gating circuit; or 
( c) that the integrated clock gating circuit generates a clock signal from the clock pulse received at the data input terminal based on the enable signal received at the enable terminal.  (Response, page 12, lines 11-20)
This is not persuasive because according to the below rejections:
In (a) these limitations are met as recited in the below rejections of claims 1, 9, and 16; where for example:
In claim 1, 
Elappuparackal discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
 . . . an integrated clock gating circuit (clock logic 102) comprising a data input terminal (terminal of 102 at CLKin), an enable terminal (terminal of 102 at LD providing "LD enable signal;"  ¶ [0033], ¶ [0031], ¶ [0013]), and an output terminal (terminal of 102 at GCLK), 
wherein the data input terminal of integrated clock gating circuit receives a clock pulse (CLKin) at the data input terminal (¶ [0013]), and 
wherein the output terminal of the integrated clock gating circuit (clock logic 102) is connected directly to the multi-bit flip flop (40, 41, 42, 43); and . . . 
Elappuparackal FIG. 5

    PNG
    media_image1.png
    541
    621
    media_image1.png
    Greyscale

In (b) these limitations are met as recited in the below rejections of claims 1, 9, and 16; where for example:
In claim 1, 
Elappuparackal discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
 . . . wherein an output terminal of each of the plurality of XOR logic circuits is connected to one of the plurality of input terminals of the OR logic circuit, . . . 
 . . . wherein the output terminal of the OR logic circuit (output of OR gate 47) is connected to the enable terminal (LD providing "LD enable signal") of the integrated clock gating circuit (clock logic 102;  ¶ [0033]), . . .     See the above FIG. 5 snippet for connection to enable terminal.
Elappuparackal FIG. 5

    PNG
    media_image2.png
    630
    607
    media_image2.png
    Greyscale

In (c) these limitations are met as recited in the below rejections of claims 1, 9, and 16.
Applicant further argues 
Elappuparackal would not have led to the claimed subject matter because Elappuparackal at least do not disclose or suggest "an integrated clock gating circuit comprising a data input terminal, an enable terminal, and an output terminal, wherein the data input terminal of integrated clock gating circuit receives a clock pulse at the data input terminal, and wherein the output terminal of the integrated clock gating circuit is connected directly to the multi-bit flip flop; and a control circuit connected to the enable terminal of the integrated clock gating circuit and to the multi-bit flip flop, . . . 
 . . . the output data of each of the plurality of XOR logic circuits comprises the OR logic circuit being operative to generate the enable signal when the output data corresponding to the input data of any of the plurality of single bit flip flops is different than the input data, and provide the enable signal to the enable terminal of the integrated clock gating circuit, wherein the integrated clock gating circuit generates a clock signal from the clock pulse received at the data input terminal based on the enable signal received at the enable terminal and provides the clock signal to the multi-bit flip flop causing the multi-bit flip flop to toggle", as recited by amended Claim 1.  (Response, page 12, line 21 to page 13, line 21)
This is not persuasive because these arguments are substantially responded to in the above section of Applicant’s first arguments and the below rejection of claim 1.  
The above arguments are a mere allegation of patentability.  In response to Applicant's arguments, 37 CFR § 1.111 (b) states, "A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.  For example the argument "Elappuparackal would not have led to the claimed subject matter because Elappuparackal at least do not disclose or suggest "an integrated clock gating circuit comprising . . . " without some logic or reasoning stemming from the claim limitations in view of the cited reference does not constitute a basis for patentability.
Drawings
The drawings are objected to because of the following informalities:  
FIG. 4B discloses a second Input column heading as "D1;" which appears to be intended as "Q1;" corresponding to "first output data, Q1;"  ¶ [0042].

    PNG
    media_image3.png
    387
    351
    media_image3.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the Claims
As to Claims 3-6, 10, 12, 13, 17, and 18:
Canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-9, 11, 14-16, and 19-29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2003/0006806 to Elappuparackal.
As to Claim 1:
Elappuparackal discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
a circuit comprising: 
a multi-bit flip flop comprising a plurality of single bit flip flops (40, 41, 42, 43); 
an integrated clock gating circuit (clock logic 102) comprising a data input terminal (terminal of 102 at CLKin), a an enable terminal (terminal of 102 at LD providing "LD enable signal;"  ¶ [0033], ¶ [0031], ¶ [0013]), and an output terminal (terminal of 102 at GCLK), 
wherein the data input terminal of integrated clock gating circuit receives a clock pulse (CLKin) at the data input terminal (¶ [0013]), and 
wherein the output terminal of the integrated clock gating circuit (clock logic 102) is connected directly to the multi-bit flip flop (40, 41, 42, 43); and 
a control circuit (100) connected to the enable terminal (LD providing "LD enable signal") of the integrated clock gating circuit (clock logic 102) and to the multi-bit flip flop (40, 41, 42, 43), 
wherein the control circuit comprises a plurality of exclusive OR (XOR) logic circuits ("comparison logic 100 comprises exclusive OR (XOR) gates 140-143;"  ¶ [0033]) and an OR logic circuit ("output signals from OR gates 45, 46 are combined together by OR gate 47 which generates the LD enable signal to the clock logic 102;"  ¶ [0033]), 
wherein the OR logic circuit comprises a plurality of input terminals (inputs to 45, 46) and an output terminal (LD at output of 47;  ¶ [0033]), 
wherein a first input terminal of each of the plurality of XOR logic circuits (upper terminals of 140, 141, 142, 143 resp.) is connected to an input terminal of an associated single bit flip flop (Din(0), Din(1), Din(2), Din(3)) of the plurality of single bit flip flops and a second input terminal of each of the plurality of XOR logic circuits (lower terminals of 140, 141, 142, 143 resp.) is connected to an output terminal of the associated single bit flip flop (Qout(0), Qout(1), Qout(2), Qout(3)), 
wherein an output terminal of each of the plurality of XOR logic circuits (outputs of 140, 141, 142, 143) is connected to one of the plurality of input terminals of the OR logic circuit (inputs to 45, 46), 
wherein the output terminal of the OR logic circuit (output of OR gate 47) is connected to the enable terminal (LD providing "LD enable signal") of the integrated clock gating circuit (clock logic 102;  ¶ [0033]), and 
wherein each of the plurality of XOR logic circuits ("exclusive OR (XOR) gates 140-143") of the control circuit is operative to:  
determine a logical disjunction of output data of the associated single bit flip flop corresponding to input data ("input signals to the exclusive OR gates 140-143 are the input data value, Din(N), and the previously latched data, Qout(N);"  where "the XOR gate is used as the means to provide the comparison function in comparison logic 100;"  ¶ [0035])
provide output data to one of the plurality of input terminals of the OR logic circuit based on the logical disjunction of the output data and the input data ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), 
wherein the OR logic circuit is operative to:  
generate an enable signal ("LD enable signal") based on a logical disjunction of the output data of each of the plurality of XOR logic circuits ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), 
wherein the OR logic circuit being operative to 
generate the enable signal ("LD enable signal") based on the logical disjunction of the output data of each of the plurality of XOR logic circuits comprises the OR logic circuit (OR gates 45, 46, 47) being operative to generate the enable signal when the output data corresponding to the input data of any of the plurality of single bit flip flops is different than the input data ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), and 
provide the enable signal to the enable terminal of the integrated clock gating circuit ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), 
wherein the integrated clock gating circuit (clock logic 102) generates a clock signal (GCLK) from the clock pulse (CLKin) received at the data input terminal (terminal of 102 at CLKin) based on the enable signal ("LD enable signal") received at the enable terminal (terminal of 102 at LD providing "LD enable signal") and provides the clock signal (GCLK) to the multi-bit flip flop causing the multi-bit flip flop to toggle ("output signal from AND gate 20 represents the gated clock signal, GLCK, which is provided to each of the flip-flops 40-43;"  ¶ [0034]).  
As to Claim 2:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein the control circuit (100) comprises a disambiguation circuit (140, 141, 142, 143) comprising the plurality of XOR logic circuits (140, 141, 142, 143) and a disjunction circuit (45, 46, 47) comprising the OR logic circuit (45, 46, 47;  ¶ [0033],  ¶ [0033] - ¶ [0040]).  
As to Claim 7:
Elappuparackal further discloses, in FIGs. 5, 7, and 4 by way of background:
wherein the output terminal of the integrated clock gating circuit (terminal of 102 at GCLK) is connected to a clock input terminal of each of the plurality of single bit flip flops (40(CLK), 41(CLK), 42(CLK), 43(CLK);  ¶ [0033] - ¶ [0040]).  
As to Claim 8:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein the multi-bit flip flop comprises eight single bit flip flops (¶ [0046]).  
As to Claim 9:
Elappuparackal discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
a circuit comprising: 
a plurality of single bit flip flops (40, 41, 42, 43); 
an integrated clock gating circuit (clock logic 102) comprising a data input terminal (terminal of 102 at CLKin), an enable terminal (terminal of 102 at LD providing "LD enable signal;"  ¶ [0033], ¶ [0031], ¶ [0013]), and an output terminal (terminal of 102 at GCLK), 
wherein the data input terminal of the integrated clock gating circuit receives a clock pulse (CLKin), and 
wherein the output terminal of the integrated clock gating circuit (terminal of 102 at GCLK) is directly connected to a clock input terminal of each of the plurality of single bit flip flops (40(CLK), 41(CLK), 42(CLK), 43(CLK);  "logic high value for the gated clock signal GCLK that, in turn, clocks flip-flops 40-43;"  ¶ [0038],  ¶ [0033] - ¶ [0040]); 
a plurality of disambiguation logic circuits (140, 141, 142, 143), 
wherein each of the plurality of disambiguation logic circuits comprises a first input terminal (upper terminals of 140, 141, 142, 143 resp.), a second input terminal (lower terminals of 140, 141, 142, 143 resp.), and an output terminal (output of 140, 141, 142, 143 resp.), 
wherein the first input terminal (upper terminals of 140, 141, 142, 143 resp.) of each of the plurality of disambiguation logic circuits is connected to an input terminal of an associated single bit flip flop (Din(0), Din(1), Din(2), Din(3)) of the plurality of single bit flip flops (40, 41, 42, 43), 
wherein the second input terminal (lower terminals of 140, 141, 142, 143 resp.) of each of the plurality of disambiguation logic circuits is connected to an output terminal (Qout(0), Qout(1), Qout(2), Qout(3)) of the associated single bit flip flop of the plurality of single bit flip flops (¶ [0035]), and 
wherein each of the plurality of disambiguation logic circuits is operative to determine logical disambiguation of input data and output data corresponding to the input data for the associated single bit flip flop of the plurality of single bit flip flops ("input signals to the exclusive OR gates 140-143 are the input data value, Din(N), and the previously latched data, Qout(N);"  where "the XOR gate is used as the means to provide the comparison function in comparison logic 100;"  ¶ [0035]); and 
a disjunction logic circuit (45-47) comprising a plurality of input terminals (inputs to 45, 46) and an output terminal (output of OR gate 47), 
wherein the output terminal of each of the plurality of disambiguation logic circuits (outputs of 140, 141, 142, 143) is connected to one of the plurality of input terminals of the disjunction logic circuit (inputs to 45, 46), 
wherein the output terminal of the disjunction logic circuit (output of OR gate 47) is connected to the enable terminal (LD providing "LD enable signal") of the integrated clock gating circuit (clock logic 102;  ¶ [0033]), and 
wherein the disjunction logic circuit is operative to: 
determine a logical disjunction of a plurality of outputs of the plurality of disambiguation logic circuits ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), 
generate an enable signal ("LD enable signal") based on the logical disjunction of the plurality of outputs of the plurality of disambiguation logic circuits ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), 
wherein the disjunction logic circuit being operative to 
generate the enable signal ("LD enable signal") based the logical disjunction of the plurality of outputs of the plurality of disambiguation logic circuits ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036])
comprises the disjunction logic circuit being operative to generate the enable signal ("LD enable signal") when the output data corresponding to the input data of any of the plurality of single bit flip flops is different than the input data ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), and 
provide the enable signal ("LD enable signal") to the enable terminal (terminal of 102 at LD providing "LD enable signal;"  ¶ [0033], ¶ [0031], ¶ [0013]) of the integrated clock gating circuit (clock logic 102), 
wherein the integrated clock gating circuit (clock logic 102) generates a clock signal (GCLK) from the clock pulse (CLKin) received at the data input terminal (terminal of 102 at CLKin) and the enable signal ("LD enable signal") received at the enable terminal (terminal of 102 at LD providing "LD enable signal;"  ¶ [0033], ¶ [0031], ¶ [0013]).  
As to Claim 11:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein each of the plurality of disambiguation logic circuits comprises an exclusive OR (XOR) logic circuit ("comparison logic 100 comprises exclusive OR (XOR) gates 140-143;"  ¶ [0033]).  
As to Claim 14:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein the integrated clock gating circuit (clock logic 102) is operative to provide the clock signal to the plurality of single bit flip flops ("output signal from AND gate 20 represents the gated clock signal, GLCK, which is provided to each of the flip-flops 40-43;"  ¶ [0034]).  
As to Claim 15:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein the plurality of single bit flip flops (40, 41, 42, 43) are toggled in response to the clock signal ("output signal from AND gate 20 represents the gated clock signal, GLCK, which is provided to each of the flip-flops 40-43;"  ¶ [0034]).  
As to Claim 16:
Elappuparackal discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
a method comprising: 
providing input data (Din(0), Din(1), Din(2), Din(3)) to each of a plurality of single bit flop flops (40, 41, 42, 43) of a multi-bit flip flop ("[a] flip-flop 40-43 is provided to capture an input value Din(N);"  ¶ [0033],  ¶ [0033] - ¶ [0040]); 
determining, by one of a plurality of disambiguation logic circuits (140, 141, 142, 143), a logical disambiguation of the input data (Din(0), Din(1), Din(2), Din(3)) and output data (Qout(0), Qout(1), Qout(2), Qout(3)) corresponding to the input data for each of the plurality of single bit flip flops (Din(0) ⊕ Qout(0) at 140,  Din(1) ⊕ Qout(1) at 141,  Din(2) ⊕ Qout(2) at 142,  Din(3) ⊕ Qout(3) at 143;  ¶ [0033] - ¶ [0040]), 
wherein each of the plurality of disambiguation logic circuits comprises a first input terminal (upper terminals of 140, 141, 142, 143 resp.), a second input terminal (lower terminals of 140, 141, 142, 143 resp.), and an output terminal (output of 140, 141, 142, 143 resp.), 
wherein the first input terminal (upper terminals of 140, 141, 142, 143 resp.) of each of the plurality of disambiguation logic circuits is connected to an input terminal of an associated single bit flip flop (Din(0), Din(1), Din(2), Din(3)) of the plurality of single bit flip flops (40, 41, 42, 43), 
wherein the second input terminal (lower terminals of 140, 141, 142, 143 resp.) of each of the plurality of disambiguation logic circuits is connected to an output terminal (Qout(0), Qout(1), Qout(2), Qout(3)) of the associated single bit flip flop of the plurality of single bit flip flops (¶ [0035]); 
determining, by a disjunction logic circuit (45-47), a logical disjunction of the logical disambiguation of the input data and the output data corresponding to the input data for each of the plurality of single bit flip flops ("the OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), 
wherein the disjunction logic circuit (45, 46, 47) comprises a plurality of input terminals (inputs to 45, 46) and an output terminal (LD at output of 47;  ¶ [0033]), 
wherein the output terminal of each of the plurality of disambiguation logic circuits (outputs of 140, 141, 142, 143) is connected to one of the plurality of input terminals of the disjunction logic circuit (inputs to 45, 46); 
generating, by the disjunction logic circuit (45, 46, 47), an enable signal ("LD enable signal") based on the logical disjunction of the logical disambiguation of the input data and the output data corresponding to the input data for each of the plurality of single bit flip flops ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), 
wherein generating the enable signal based on the logical disjunction of the logical disambiguation of the input data and the output data corresponding to the input data for each of the plurality of single bit flip flops comprises generating the enable signal when the output data corresponding to the input data of any of the plurality of single bit flip flops is different than the input data ("OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]); 
providing, by the disjunction logic circuit (45, 46, 47), the enable signal to an integrated clock gating circuit (clock logic 102) connected to the multi-bit flip flop (40, 41, 42, 43;  "OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]), 
wherein the output terminal of the disjunction logic circuit (output of OR gate 47) is connected to an enable terminal (LD providing "LD enable signal") of integrated clock gating circuit (clock logic 102;  ¶ [0033]); and 
generating, by the integrated clock gating circuit, a clock signal (GCLK) for the multi-bit flip flop from a clock pulse (CLKin) received at a data input terminal (terminal of 102 at CLKin) of the integrated clock gating circuit (clock logic 102) based on the enable signal ("LD enable signal") received at the enable terminal (LD providing "LD enable signal").  
As to Claim 19:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
further comprising toggling the multi bit flip flop (40, 41, 42, 43) in response to the clock signal ("output signal from AND gate 20 represents the gated clock signal, GLCK, which is provided to each of the flip-flops 40-43;"  ¶ [0034]).  
As to Claim 20:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
further comprising toggling the multi-bit flip flop (40, 41, 42, 43) in response to the clock signal changing from a first logic value to a second logic value ("output signal from AND gate 20 represents the gated clock signal, GLCK, which is provided to each of the flip-flops 40-43;"  ¶ [0034]).  
As to Claim 21:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein generating, based on the enable signal, the clock signal for the multi-bit flip flop (40, 41, 42, 43) comprises generating the clock signal for the multi-bit flip flop when the enable signal is at a logic high (¶ [0013]).  
As to Claim 22:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein each of the plurality of disambiguation logic circuits comprises an exclusive OR (XOR) logic circuit ("comparison logic 100 comprises exclusive OR (XOR) gates 140-143;"  ¶ [0033]).  
As to Claim 23:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein the disjunction logic circuit comprises an OR logic circuit ("the OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]).  
As to Claim 24:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
further comprising providing the clock signal to each of the plurality of single bit flip flops ("output signal from AND gate 20 represents the gated clock signal, GLCK, which is provided to each of the flip-flops 40-43;"  ¶ [0034]), 
wherein an output terminal (terminal of 102 at GCLK) of the integrated clock gating circuit (clock logic 102) is connected to a clock input terminal (40(CLK), 41(CLK), 42(CLK), 43(CLK)) of each of the plurality of single bit flip flops ("output signal from AND gate 20 represents the gated clock signal, GLCK, which is provided to each of the flip-flops 40-43;"  ¶ [0033] - ¶ [0040]).  
As to Claim 25:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein the disjunction logic circuit comprises an OR logic circuit ("the OR gates 45-47 are used to combine the output signals from the exclusive OR gates 140-143 together to produce a single output LD value which the clock logic 102 can use to determine if any of the input data values, Din(N), have changed;"  ¶ [0036]).  
As to Claim 26:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein the output terminal (terminal of 102 at GCLK) of the integrated clock gating circuit (clock logic 102) is connected directly to a clock input terminal (40(CLK), 41(CLK), 42(CLK), 43(CLK)) of each of the plurality of single bit flip flops ("output signal from AND gate 20 represents the gated clock signal, GLCK, which is provided to each of the flip-flops 40-43;"  ¶ [0033] - ¶ [0040]).  
As to Claim 27:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein each of the plurality of single bit flip flops (40, 41, 42, 43) comprises a D flip flop (¶ [0029], ¶ [0033]).  
As to Claim 28:
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein each of the plurality of single bit flip flops (40, 41, 42, 43) comprises a D flip flop (¶ [0029], ¶ [0033]).  
As to Claim 29:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the integrated clock gating circuit comprises a D flip flop.   
Elappuparackal further discloses, in FIGs. 5 & 7;  and by way of background FIGs. 3 & 4 :
wherein the integrated clock gating circuit comprises a D flip flop (30;  ¶ [0034];  where it is noted that the disclosure of the Specification does not supply any particular disclosure that the integrated clock gating circuit 304 comprises a flip-flop or a latch.  The application discloses "integrated clock gating circuit 304 generates the clock signal, CLK, from the clock pulse, CP, based on the enable signal, EN. For example, integrated clock gating circuit 304 generates the clock signal, CLK, when the enable signal, EN, changes to a logic high."  A person having ordinary skill in the art would expect that the Specification would clearly point out that integrated clock gating circuit 304 would declare this embodiment in view of any claimable weight it would have.  Lacking such a disclosure, it appears that integrated clock gating circuit 304 would be capable of including a latch to provide the indicated behavior for example.  A flip-flop would expectedly have state-change behavior as an edge-triggered event and that commanded by a clock for system-synchronous behavior.  Instead, although the integrated clock gating circuit 304 does receive a clock as clock pulse CP (¶ [0036]), the trigger behavior is disclosed as "integrated clock gating circuit 304 generates the clock signal, CLK, when the enable signal, EN, changes to a logic high."  The disclosed behavior of integrated clock gating circuit 304 does not support the stimulus and results expected of a flip-flop).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849